ACCEPTED
                                                                                    01-15-00354-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                5/7/2015 2:08:15 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                            No. 01-15-00354-CV
                         IN THE COURT OF APPEALS              FILED IN
                                                        1st COURT OF APPEALS
          FOR THE FIRST JUDICIAL DISTRICT OF TEXAS AT HOUSTON
                                                             HOUSTON, TEXAS
                                                         5/7/2015 2:08:15 PM
                            HARRIS COUNTY, TEXAS,
                                                         CHRISTOPHER A. PRINE
                                              Appellant/Cross-Appellee,
                                                                 Clerk
                                      AND
 THE STATE OF TEXAS, ACTING BY AND THROUGH THE TEXAS COMMISSION ON
   ENVIRONMENTAL QUALITY, A NECESSARY AND INDISPENSABLE PARTY,
                                          Appellant/Cross Appellee,
                                 V.

                      INTERNATIONAL PAPER COMPANY,
                                            Appellee/Cross-Appellant.

  On Appeal from the 295th Judicial District Court of Harris County, Texas

              MOTION FOR BRIEFING SCHEDULE

KEN PAXTON                              ANTHONY W. BENEDICT
Attorney General of Texas               Assistant Attorney General
                                        State Bar No. 02129100
CHARLES E. ROY                          Anthony.Benedict@texasattorneygeneral.gov
First Assistant Attorney General
                                        LINDA B. SECORD
JAMES E. DAVIS                          Assistant Attorney General
Deputy Attorney General                 State Bar No. 17973400
for Civil Litigation                    Linda.Secord@texasattorneygeneral.gov

JON NIERMANN                            Environmental Protection Division
Chief, Environmental Protection         P.O. Box 12548, MC-066
Division                                Austin, Texas 78711-2548
                                        Tel: (512) 463-2012
MARY E. SMITH                           Fax: (512) 320-0911
Assistant Attorney General              ATTORNEYS FOR THE TEXAS
State Bar No. 24041941                  COMMISSION ON
Mary.Smith@texasattorneygeneral.gov     ENVIRONMENTAL QUALITY
        TEXAS COMMISSION ON ENVIRONMENTAL QUALITY’S
         RESPONSE TO INTERNATIONAL PAPER COMPANY’S
                MOTION FOR BRIEFING SCHEDULE

      On May 5, 2015, International Paper Company (“IP”) filed its Motion for

Briefing Schedule. The Texas Commission on Environmental Quality (“TCEQ”), a

necessary and indispensable party pursuant to Tex. Water Code § 7.353, asks this

Court to enter the following consolidated briefing schedule, which recognizes

TCEQ’s unique role in this case and extends the schedule by only 20 days, as an

alternative to IP’s proposal.

                                 BACKGROUND

      The trial court entered a final judgment in the underlying case on January 20,

2015. On April 17 and 22, 2015, respectively, Harris County and TCEQ filed notices

of appeal. On April 30, 2015, IP filed a notice of cross-appeal. On May 5, 2015, IP

filed a motion for briefing schedule.

                                    ARGUMENT

      The TCEQ asks the Court to order the following briefing schedule subject to

any motion for extension of time:




                                         2
                  Filing                                     Due Date
Harris County’s appellant brief               30 days after the record is filed
TCEQ’s appellant brief                        10 days after Harris County’s appellant
                                              brief is filed
International Paper’s appellee and            30 days after the TCEQ’s appellant
cross-appellant brief                         brief is filed
Harris County’s reply to appellee brief       20 days after International Paper’s
and response to cross-appellant brief         appellee/cross-appellant brief is filed
TCEQ’s reply to appellee brief and            10 days after Harris County’s
response to cross-appellant brief             reply/response brief is filed
International Paper’s cross-reply brief       20 days after TCEQ’s reply/response
                                              brief is filed

      TCEQ’s proposed schedule allows for the 30-day extension for the filing of

International Paper’s cross-appellant brief and the waiver of TCEQ’s own

appellant’s reply brief, as requested in International Paper’s motion. The only

difference between the two schedules is TCEQ’s request for a ten-day extension to

file its appellant brief and its reply/response to International Paper’s appellee and

cross-appellant brief.

      The TCEQ seeks this additional time because of its unique role in this case.

Under the Water Code, local governments, like Harris County, may bring suits to

enforce certain rules and statutes administered by the TCEQ. Tex. Water Code

§ 7.351. The TCEQ is a statutory necessary and indispensable party so that it may

address statewide interests that arise in this and similar cases. See Tex. Water Code

§ 7.353. Although the TCEQ anticipates working closely with Harris County to

                                          3
coordinate its briefing, until Harris County’s briefing is final, the TCEQ will not

know whether and to what extent additional briefing may be necessary to address

state interests. The TCEQ requests a modest amount of additional time for its initial

and reply/response briefs so that it may focus on these state interests without undue

repetition of Harris County’s briefs, conserving the resources of this Court and the

parties to the case.

                                     PRAYER

      For the reasons stated above, the TCEQ asks the Court to grant its motion for

briefing schedule.

                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  CHARLES E. ROY
                                  First Assistant Attorney General

                                  JAMES E. DAVIS
                                  Deputy Attorney General for Civil Litigation

                                  JON NIERMANN
                                  Chief, Environmental Protection Division

                                  /s/ Mary E. Smith
                                  MARY E. SMITH
                                  Assistant Attorney General
                                  State Bar No. 24041947

                                  ANTHONY W. BENEDICT
                                  Assistant Attorney General
                                  State Bar No. 02129100

                                          4
LINDA B. SECORD
Assistant Attorney General
State Bar No. 17973400

Office of the Attorney General of Texas
Environmental Protection Division
P. O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2012
(512) 320-0911 (Facsimile)
Mary.Smith@texasattorneygeneral.gov
Anthony.Benedict@texasattorneygeneral.gov
Linda.Secord@texasattorneygeneral.gov
ATTORNEYS FOR THE TEXAS
COMMISSION ON ENVIRONMENTAL
QUALITY




       5
                      CERTIFICATE OF CONFERENCE

      I certify that on April 29, 2015, and May 4, 2015, Linda Secord conferred with
counsel for International Paper regarding the briefing scheduled proposed in this
motion. And, on May 6, 2015, I conferred with Harris County regarding the
proposed schedule. International Paper opposes the schedule because it prefers the
schedule in its motion. Harris County is unopposed to the schedule proposed in this
response.

                                             /s/ Mary E. Smith
                                             Mary E. Smith




                                         6
                       CERTIFICATE OF SERVICE

      I certify that a copy of the Texas Commission on Environmental Quality’s
Response to International Paper Company’s Motion for Briefing Schedule was
served on each person listed below via e-service and e-mail on May 7, 2015.

                                              /s/ Mary E. Smith
                                              Mary E. Smith


Winstol D. Carter, Jr.                        Allyson N. Ho
Craig A. Stanfield                            Morgan, Lewis & Bockius, LLP
Morgan, Lewis & Bockius, LLP                  1717 Main St., Suite 3200
1000 Louisiana St., Suite 4000                Dallas, TX 75201
Houston, Texas 77002                          Telephone: (214) 466-4000
Telephone: (713) 890-5000                     Facsimile: (214) 466-4001
Facsimile: (713) 890-5001                     Email: aho@morganlewis.com
Email: wcarter@morganlewis.com                Attorneys for International Paper, Inc.
Email: cstanfield@morganlewis.com
Attorneys for International Paper, Inc.

Debra Tsuchiyama Baker                        Rock W.A. Owens
Earnest W. Wotring                            Terence L. O’Rourke
Michael Connelly                              Vince Ryan
John Muir                                     Harris County Attorney
David George                                  Office of the Harris County Attorney
Connelly, Baker, Wotring, LLP                 Texas Bar No. 15311000
700 JPMorgan Chase Tower                      1019 Congress, 15th Floor
600 Travis Street                             Houston, Texas 77002
Houston, Texas 77002                          Email: Rock.Owens@cao.hctx.net
Email: dbaker@connellybaker.com               Attorneys for Harris County
Email: ewotring@connellybaker.com
Email: mconnelly@connellybaker.com
Email: jmuir@connellybaker.com




                                          7